ORDER
PER CURIAM.
Defendant, Michael Finerson,1 appeals from the denial of his pro se “Motion to Correct A Manifest Injustice Pursuant to Supreme Court Rule 29.07(d).” We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

. Throughout his pleadings, Defendant spells his surname "Finnerson”.